Exhibit 10.2

 



JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT ("JVA") is made on the 9th day of September, 2011,
by and among Good Earth Energy Conservation, Inc., a corporation incorporated in
the State of Delaware, U.S.A. ("GEEC USA"), Carens Pte Ltd, a company
incorporated in the Republic of Singapore ("Carens"), and Good Earth Energy
Conservation (Asia) Pte Ltd, a company incorporated in the Republic of Singapore
("GEEC Asia").

 

 

RECITALS

 

WHEREAS, GEEC USA is the owner or licensee of the Intellectual Property and the
Technology and conducts the Business relating to Electric Vehicles; and

 

WHEREAS, GEEC USA has incorporated GEEC Asia to conduct the Business relating to
Electric Vehicles in the Asian Territory; and

 

WHEREAS, on the Closing Date Carens will novate to GEEC Asia, the Exclusive
License Agreement ("ELA"), concerning the Intellectual Property and Technology
relating to Electric Vehicles in the Asian Territory, incorporated herein as
Schedule 4; and

 

WHEREAS, the novation of the ELA will facilitate GEEC Asia to effectively
undertake the Business relating to Electric Vehicles in the Asian Territory
subject to the terms and provisions set forth herein; and

 

WHEREAS, in consideration of Carens novating the ELA to GEEC Asia, GEEC USA
agrees to transfer to Carens legal and beneficial ownership of shares in GEEC
Asia representing 50% of the Issued Share Capital of GEEC Asia; and

 

WHEREAS, GEEC USA and Carens wish to enter into this JVA in order to record
their rights and obligations as shareholders in GEEC Asia.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

For the purposes of interpreting this JVA, unless otherwise defined herein, the
following terms shall have following meanings:

 

1.1Asian Territory means and includes those countries and territories listed in
Schedule 1 to the ELA incorporated in Schedule 4 herein.

 

1.2Business means the business of owning, researching, developing,
manufacturing, assembling, servicing, maintaining and Commercialising the
Intellectual Property and Technology relating to Electric Vehicles or Components
(defined below), and all related commercial reports.

 

1.3Business Day means a day that is not a Saturday, Sunday or any other day
which is a public holiday or a bank holiday in the place where an act is to be
performed or a payment is to be made.

 

1.4Commercialising means any activity undertaken for the purpose of earning or
deriving revenue, proceeds or other valuable consideration, including by way of
sale, assignment, transfer, lease, license or other disposal or contractual
right or arrangement relating to Electric Vehicles, the Intellectual Property or
Technology herein.

 



-1-

 

 

 

1.5Components mean and include all and any components, parts, products, systems
or subsystems incorporated into or relating to the Electric Vehicles.

 

1.6Deadlock in relation to a matter requiring a Major Resolution, that Major
Resolution is considered, voted on, but fails to obtain the required majority
and results in GEEC Asia being unable to operate its Business in the normal
course while complying with this Agreement and meeting its financial, legal and
regulatory obligations.

 

1.7Effective Date means the date of this JVA.

 

1.8Electric Vehicles means a vehicle with a propulsion system, including
controller, powered by an electric motor drawing current from rechargeable
storage batteries, fuel cells, or other portable sources of electrical current,
and which may include a nonelectrical source of power designed to charge
batteries; and incorporating Intellectual Property or Technology owned by or
licensed to GEEC USA.

 

1.9Encumbrances means any encumbrance, mortgage, lien, charge, restriction or
any other third party right, title or interest of any nature.

 

1.10Exclusive License Agreement ("ELA") means the exclusive license agreement
dated January 17, 20 II between GEEC USA and Halewood Enterprises Limited
("Halewood") as amended and restated on or before the date of this JVA including
any schedules thereto and incorporated in Schedule 4 herein, and which has been
novated to Carens by Halewood.

 

1.11Intellectual Property means any and all intellectual property of whatever
nature, relating to Electric Vehicles or Components, owned by or licensed to
GEEC USA, including:

 

(I)copyright, trademark, patents, patent applications, rights in inventions,
service marks, trade and business names, registered designs, know-how, trade
secrets, goodwill or any other intellectual property rights subsisting in or
created during the development of the Technology, including software, source and
object codes, scripts, records, documents, specifications, plans, program
listings, calculations or drawings and any advertising and promotional materials
in respect of the Business; and

 

(2)any confidential information necessary for, or which may be used in
connection with, the administration, operation or marketing of the Business, and
including all related commercial reports.

 

1.12Major Directors Resolution means a resolution of directors of GEEC Asia
passed by a majority representing more than 50% of all votes capable of being
cast at a board meeting attended by all directors.

 

1.13Major Resolution means a Major Directors Resolution or a Major Shareholders
Resolution.

 

 



-2-

 

 

1.14Major Shareholders Resolution means a resolution of the shareholders in GEEC
Asia passed by shareholders representing more than 50% by value and number of
all the Issued Share Capital (defined herein) in GEEC Asia at a shareholders
meeting.

 

1.15Parties means the parties to this JVA, namely GEEC USA, Carens and GEEC
Asia, and Party means any one of them, as the context may indicate;

 

1.16Technology means Intellectual Property, including all technical information,
software, source code, knowledge and know-how whatsoever, owned by or licensed
to GEEC USA except that GEEC USA will not be obliged to provide the source code
of the software related to the Electric Vehicles.

 

1.17Transfer means sale, assignment, novate, transfer or other disposal of any
legal, equitable or other interest in any relevant property or asset.

 

1.18Trigger Event in relation to a Party means:

 

(1)any person, other than a Party to this JVA, acquiring any legal or equitable
interest in the Issued Share Capital shares held by the Parties other than as
specifically provided for herein;

 

(2)a Party is or becomes insolvent or a receiver, receiver and manager, trustee,
administrator or similar official is appointed (or steps are taken for such
appointment) over all or a part of its assets or business; or

 

(3)a Party breaches this JVA (other than in an insignificant manner) and if
capable of remedy that breach remains unremedied for twenty (20) business days
after GEEC Asia or another Party has notified that Party in breach.

 

1.19Reference to:

 

(1)one gender includes the others;

 

(2)the singular includes the plural and the plural includes the singular;

 

(3)a person includes a partnership or body corporate;

 

(4)a Party includes a Party's executors, administrators, successors and
permitted assigns;

 

(5)a thing includes the whole and each part of it separately;

 

(6)a statute, regulation, code or other law or a provision of any of them
includes:

 

(a)any amendment or replacement of it; and

 

(b)another regulation or other statutory instrument made under it, or made under
it as amended or replaced; and

 

(7)$, USD or dollars means the lawful currency of the United States of America
from time to time unless otherwise stated.

 

 



-3-

 

 

1.20"Including" or "include" and similar expressions are not words of
limitation.

 

1.21Where any term is defined within the context of any particular clause in
this JVA, the term so defined shall, unless it appears clearly from the clause
in question that such term has limited application to the relevant clause, bear
the meaning ascribed to it for all purposes in terms of this JVA,
notwithstanding that such term has not been defined in this clause 1.

 

1.22Section and paragraph headings to this JVA are inserted for reference
purposes only and shall not affect the meaning or interpretation of any of the
provisions to which they relate.

 

1.23A provision of this JVA must not be construed to the disadvantage of a Party
merely because that Party was responsible for the preparation of the JVA or the
inclusion of the provision thereof.

 

1.24If an act must be performed on a specified day which is not a Business Day,
then such act shall be performed on the next day which is a Business Day.

 

1.25When any number of days is prescribed in this JVA, the same shall be
reckoned exclusively of the first and inclusively of the last day.

 

1.26Any provision of this JVA that contemplates performance or observance
subsequent to any termination or expiration of this JVA shall survive any
termination or expiration of this JVA and continue in full force and effect.

 

1.27Should this JVA be signed on a date that results in the use of any tenses
herein being inappropriate, the terms shall be read in the appropriate tense.

 

1.28A reference to this JVA or any other document includes respectively this JVA
or any other document as amended, varied, notated, supplemented, restated,
ratified or replaced from time to time.

 

2INCORPORATION OF GEEC ASIA

 

2.1GEEC USA represents and warrants to Carens in respect of GEEC Asia as of the
Effective Date and the Closing Date (as defined in Section 3.2 below) as
follows:

 

(1)GEEC Asia has been duly incorporated, at GEEC USA's own cost and expense, as
a private limited company in the Republic of Singapore and that GEEC Asia is
validly existing under the laws of the place of its incorporation;

 

(2)the initial issued and paid up share capital of GEEC Asia is One Hundred
Singapore Dollars (SGD 100.00) divided into 100 ordinary shares of SGD 1.00 each
("Issued Share Capital"), and no other interest of any kind, including
preference shares or options, have been or will be issued in GEEC Asia without
the written consent of Carens;

 

(3)GEEC Asia has not incurred, and the Sale Shares (as defined in Section 3.3
(1) below) are not subject to, any known, liabilities or obligations (absolute
or contingent);

 

 



-4-

 

 

(4)there are no existing, pending or to its knowledge threatened claims,
demands, suits, actions, investigations, proceedings, governmental actions or
causes of action of any kind against GEEC USA or GEEC Asia;

 

(5)there are no Encumbrances over GEEC Asia or any of its assets or GEEC USA's
shares in GEEC Asia including the Sale Shares; and

 

(6)GEEC Asia has duly filed in a timely manner with appropriate governmental
authorities all corporate and tax filings, returns, statements and reports which
are required to be made or filed and there are no liens for unpaid taxes on the
GEEC Asia or any of its assets and GEEC Asia has no employees.

 

2.2This Agreement overrides the provisions of the constitutional documents of
GEEC Asia if there is any inconsistency between them and this Agreement.

 

3CLOSING

 

3.1Closing shall take place on the Closing Date as provided under clause 3.2.

 

3.2The "Closing Date" for the purposes of this JVA will be the earlier of (i)
the date on which GEEC USA's Conditions Precedent are fulfilled to the
satisfaction of Carens and (ii) 30 September 2011, or such later date as the
Parties may agree. GEEC USA's Conditions Precedent are the conditions specified
in Schedule 1 herein.

 

3.3The Parties agree that at the Closing Date the following shall occur:

 

(1)GEEC USA shall transfer to Carens and Carens shall accept the transfer of,
all right, title, and interest, both legal and beneficial, in and to 50 shares
of SGD 1.00 in GEEC Asia ("Sale Shares"), which GEEC USA represents and warrants
shall constitute 50% by value and number of all of the Issued Share Capital in
GEEC Asia in existence as at the Closing Date, in consideration of the novation
of the ELA to GEEC Asia;

 

(2)Carens shall execute a deed novation in favour of GEEC Asia novating its
rights, interests and obligations under the ELA to GEEC Asia;

 

(3)GEEC USA shall convey good, marketable and indefeasible title to every and
each Sale Share to Carens free and clear of all Encumbrances;

 

(4)GEEC USA shall (i) Transfer and deliver to Carens all share certificates and
any other share ownership or transfer documentation in respect of the Sale
Shares, duly endorsed and executed by GEEC USA, and (ii) immediately procure
that Carens' particulars are entered into the register of shareholders of GEEC
Asia as the holder of the Sale Shares;

 

(5)the current board of directors of GEEC Asia shall hold a board meeting
promptly following the Closing Date to appoint new directors and alternates
which shall comprise James Hawes (alternate James Emmons) and Ahmad Iqbal
Saddique (alternate Paul Barley); and

 

(6)after the GEEC Asia board meeting has been held to appoint directors, the
GEEC Asia directors shall meet as a soon as the business circumstances dictate,
to draft an Operations & Procedures Memorandum for GEEC-Asia which will provide
for the general operations, policies, and procedures of GEEC Asia.

 



-5-

 

 

4FUNCTION OF GEEC ASIA

 

4.1Each of GEEC USA and Carens agrees that, in relation to GEEC Asia or any
matter directly or indirectly related to this JVA or the performance of its
obligations under this JVA, it shall (i) act at all times with full
transparency, honesty and equity when dealing with the other Party; (ii)
cooperate fully with the other Party in good faith; and (iii) not attempt to
circumvent or avoid the spirit of this JVA.

 

4.2Subject to clause 4.3 below, on and from Closing all funding requirements of
GEEC Asia (whether working capital or otherwise) shall be borne by the
shareholders from time to time in GEEC Asia in proportion to their respective
shareholding in the Issued Share Capital of GEEC Asia and from their own funds,
unless otherwise agreed by the Parties.

 

4.3The shareholders of GEEC Asia may allow GEEC Asia to satisfy its funding
requirements by borrowings (secured if necessary by charges over the GEEC Asia's
assets) from a bank or another commercial financial institution or by such other
method of funding as the shareholders of GEEC Asia may from time to time agree.

 

4.4If funding pursuant to clause 4.2 is insufficient to meet GEEC Asia's working
capital and other funding requirements or the bank borrowings or other method of
funding pursuant to clause 4.3 are not available or the terms of such are not
agreed by the shareholders of GEEC Asia, then unless they otherwise agree the
shareholders of GEEC Asia shall exercise all voting and other rights and powers
of control available to them in relation to GEEC Asia to promptly place GEEC
Asia into voluntary liquidation and shall appoint PricewaterhouseCoopers or such
other substantial international accounting firm operating in Singapore, as the
shareholders may agree, to assist with an orderly liquidation of GEEC Asia.

 

4.5If section 4.4 applies, a party ("Funding Party") may provide or procure the
provision of funding to GEEC Asia ("Additional Funding").

 

4.6All Additional Funding shall be treated as loans by the Funding Party to GEEC
Asia and shall be repayable by GEEC Asia on demand (provided that it has
sufficient funds to repay such amounts). The Additional Funding shall:

 

(1)be advanced by or on behalf of the Funding Party as and when operating costs
are due and payable by GEEC Asia;

 

(2)be subject to a maximum aggregate principal amount of US$1,000,000;

 

(3)accrue interest daily at 10% per annum from the date any Additional Funding
is advanced to GEEC Asia up to and including the date on which all Additional
Funding is repaid in full. Unpaid interest shall be capitalised quarterly and
any interest unpaid in any calendar year shall be carried to the next calendar
year; and

 

(4)shall otherwise be solely determined by the Funding Party.

 

4.7No dividends or any other payments or distributions of any kind shall be made
to any shareholder in GEEC Asia who is not a Funding Party until all Additional
Funding (and all interest whether capitalised or not) has been repaid in full to
the Funding Party by GEEC Asia.

 



-6-

 

 

4.8No shareholder of GEEC Asia shall Transfer or create an Encumbrance over any
of its shares in GEEC Asia except for those agreed in writing by the
non-Transferring shareholder or as otherwise provided in this clause 4.

 

4.9The board of directors of GEEC Asia shall comprise a maximum of three
directors but subject to Section 4.10 only two shall be appointed.

 

4.10Each shareholder in GEEC Asia, for so long as it holds 50% of the Issued
Share Capital in GEEC Asia, shall have the right to appoint one director and to
remove and replace any such appointee. Otherwise, a Shareholder holding more
than 50% thereof shall be entitled to appoint one additional director and to
remove and replace any such appointee.

 

4.11The Parties agree that:

 

(1)If GEEC USA's shareholders Transfer or propose to Transfer, in aggregate, 50%
or more of the shares in GEEC USA, as referenced in Schedule 2 herein, to a
third party on arm's length commercial terms, Carens shall have the option to
require GEEC USA to procure that the third party acquires all of Carens' shares
in GEEC Asia on terms no less favourable than those offered to GEEC USA's
shareholders by that third party;

 

(2)if Carens' shareholders Transfer or propose to Transfer, in aggregate, 50% or
more of the shares in Carens, as referenced in Schedule 3 herein, to a third
party on arm's length commercial terms, GEEC USA shall have the option to
require that third party to acquire all of GEEC USA's shares in GEEC Asia on
terms no less favourable than those offered to Carens' shareholders by that
third party; and

 

(3)each of GEEC USA and Carens undertakes to notify the other promptly of any
changes or proposed changes to the shareholding in it from that referenced in
Schedule 2 or 3 herein.

 

4.12Pre-emption and Tag Along

 

(1)If a shareholder in GEEC Asia intends to sell all or any of its shares in
GEEC Asia ("Selling Shareholder") to a third party, other than a related entity
in which the Selling Shareholder owns a controlling interest of more than fifty
percent (50%), it shall give notice in writing ("Transfer Notice") to GEEC Asia
and the other shareholder setting out full details of the terms of the proposed
sale including (i) the shares in GEEC Asia it proposes to sell ("Transfer
Shares"), (ii) the name of the proposed purchaser and of any person who holds
the controlling interest in the proposed purchaser (if applicable) and (iii) the
price per Transfer Share (which must be payable on completion of the purchase).

 

(2)A Transfer Notice will constitute an offer by the Selling Shareholder to sell
the Transfer Shares to the other shareholder at the price and on the terms of
the proposed sale and the other shareholder shall notifY the secretary of GEEC
Asia and the Selling Shareholder no later than 30 days of its receipt of the
Transfer Notice whether it will buy the Transfer Shares ("Buy Notice"). A Buy
Notice is irrevocable.

 

(3)If GEEC Asia and the Selling Shareholder do not receive a Buy Notice within
the time specified in Section 4.12(2) above, this pre-emption process ends and
the Selling Shareholder shall be free to proceed with the proposed sale of the
Transfer Shares to the purchaser named in, and on terms specified in, the
Transfer Notice subject, where applicable, to Section 4.12(5) below.

 



-7-

 

 

(4)If the transferee is not already a shareholder in GEEC Asia, the transferee
must sign a deed of accession in the form contained in Schedule 5 which is
incorporated herein ("Deed of Accession Deed Poll") on completion of its
purchase of the Transfer Shares. GEEC Asia shall not register in its records or
otherwise recognize any interest in or Encumbrance over any shares unless such
Deed of Accession Deed Poll has been executed and delivered and unless all
obligations of the Selling Shareholder under this JVA have been satisfied.

 

(5)A shareholder in GEEC Asia who receives a Transfer Notice may require the
Selling Shareholder to cause the purchaser named in the Transfer Notice to also
buy all of its shares in GEEC Asia at the same price as specified in the
Transfer Notice ("Tag Along Right"). To exercise this Tag Along Right, that
shareholder shall notify the Selling Shareholder in writing no later than 30
days of its receipt of the Transfer Notice that it wishes to exercise this Tag
Along Right. Such notice is irrevocable. If the Selling Shareholder completes
the sale notified in the Transfer Notice, it must ensure that the purchaser of
its shares simultaneously completes acquisition of all shares the subject of the
exercise of a Tag Along Right. Apart from selling its shares in GEEC Asia under
a Tag Along Right the shareholder shall have no obligations to the Selling
Shareholder or the purchaser of its shares.

 

4.13Deadlock.

 

(1)If a Deadlock arises a Party may issue a written notice to the other Parties
stating that a Deadlock has arisen, identifying why there is a Deadlock together
with relevant details and requiring the Deadlock to be dealt with under this
section.

 

(2)On receiving the notice GEEC Asia must expeditiously call a meeting of its
shareholders to consider the Deadlock.

 

(3)The Deadlock is resolved if, a Major Shareholders Resolution is passed, or a
solution is agreed in writing, by such number and combination of shareholders as
would be sufficient to pass a Major Shareholders Resolution, and that resolution
enables GEEC Asia to operate its Business in the normal course while meeting all
its financial, legal and regulatory obligations.

 

(4)The Parties are bound by a resolution passed or agreed solution reached under
section 4.13(3) above. Each Party must take whatever steps are required of it to
implement the resolution or solution.

 

4.14Triggering Events

 

(1)If a Party is the subject of a Trigger Event ("Defaulting Party") and remains
so, the other Party ("Non-Defaulting Party") may notify the Defaulting Party and
GEEC Asia that it will buy, at a specified price, all of the Defaulting Party's
shares in GEEC Asia. If no agreement is reached as to the price for such shares
within 30 days of the said offer, the Parties agree to appoint
PricewaterhouseCoopers ("PwC") to determine a fair market price for such shares,
and whose determination shall be binding on the Parties. Upon receipt by the
Parties of written notice from PwC giving the fair market price for such shares,
the Parties agree to conclude the sale and transfer of the said shares within 30
days thereof (and which must be paid in full on completion of that purchase);

 



-8-

 

 

(2)A notice under section 4.14(1) is irrevocable;

 

(3)If a Non-Defaulting Party issues a notice under section 4.14(1), the Parties
shall proceed with the sale of the Defaulting Party's shares and the Defaulting
Party shall be treated as having issued to the Non-Defaulting Party a Transfer
Notice for sale of all its shares under section 4.12 above and that clause shall
apply;

 

(4)Tag Along Rights under section 4.12 above do not apply to a sale of shares
under this section.

 

5GEEC ASIA SUB-LICENSING

 

5.IThe Parties acknowledge that the GEEC Asia may sub-license its rights under
the ELA, which are assigned to GEEC Asia as a part of this JVA, in respect of
which royalties, commissions or other payments may be received by GEEC Asia
("Sub License Payments").

 

5.2GEEC USA undertakes to register and keep current at its cost all patents,
trademarks and other Intellectual Property that the Parties determine are
necessary for GEEC Asia to effectively conduct its Business and properly perform
its obligations under the ELA in the Asian Territory and to be fully protected
or indemnified when utilizing its rights thereof. GEEC USA shall hold all such
patents, trademarks and Intellectual Property rights in trust for GEEC Asia.

 

6REPRESENTATIONS AND WARRANTIES

 

6.1GEEC USA represents and warrants to Carens on the date of this JVA and at the
Closing Date as follows:

 

(1)GEEC USA is duly organized, validly existing and in good standing under the
laws of Delaware, with a principal place of business at as recited in Section
9.7 and has all requisite authority and power to enter into and perform its
obligations under this JVA and the other instruments and agreements contemplated
hereby;

 

(2)the execution, delivery and performance by GEEC USA of this JVA and the other
instruments and agreements contemplated hereby to be delivered by GEEC USA have
been, or will by the Closing Date be, duly authorized by all requisite corporate
action. This JVA and the other instruments and agreements contemplated hereby
are, or as of the Closing Date will be, the valid and binding obligations of
GEEC USA enforceable in accordance with their respective terms subject to
equitable principles generally affecting creditor's rights;

 

(3)GEEC USA is or on the Closing Date will be in actual or constructive
possession of all of the shares representing the Transfer Shares. GEEC USA will
deliver on or before the Closing date, good and marketable title and legal and
beneficial ownership to all of the Transfer Shares to Carens, free and clear of
all Encumbrances, and any share transfer documents will be duly executed;

 

(4)Schedule 2 herein is true and correct and not misleading and no change has
occurred to that information since March II, 20 II;

 



-9-

 

 

(5)GEEC Asia has not incurred, and the Sale Shares are not subject to, any
known, liabilities or obligations (absolute or contingent); and

 

(6)there are no existing, pending or to its knowledge threatened claims,
demands, suits, actions, investigations, proceedings, governmental actions or
causes of action of any kind against GEEC USA or GEEC Asia.

 

6.2Carens represents and warrants to GEEC USA on the date of this JVA and at the
Closing Date as follows:

 

(1)Carens is duly organized, validly existing and in good standing under the
laws of the Republic of Singapore and has all requisite company power to enter
into and perform this JVA and the other instruments and agreements contemplated
hereby; and

 

(2)the execution, delivery and performance by Carens of this JVA and the other
instruments and agreements contemplated hereby to be delivered by Carens have
been, or will by the Closing Date be, duly authorized by all requisite corporate
action. Carens shall, on or prior to the Closing Date, deliver to GEEC USA a
certified copy of the resolution by the Board of Directors authorizing and
approving the transactions contemplated herein. This JVA and the other
instruments and agreements contemplated hereby are, or as of the Closing Date
will be, the valid and binding obligations of Carens enforceable in accordance
with their respective terms subject to equitable principles generally affecting
creditors' rights.

 

6.3All statements contained herein or in any schedule, certificate or other
written instrument delivered by or on behalf of GEEC USA or Carens pursuant to
this JVA, or in connection with the transactions contemplated hereby, shall be
deemed representations and warranties by GEEC USA or Carens, as the case may be.

 

6.4Regardless of any investigation made at any time by any Party or of any
information any Party may have in respect thereof, all representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing Date.

 

7INDEMNIFICATION

 

7.1Each Party agrees to indemnity and hold the other harmless from, against and
in respect of:

 

(1)any and all loss, liability, or damage sustained or incurred by such Party by
reason of any untrue representation made to it;

 

(2)breach of warranty or non-fulfilment of any covenant by the other Party
contained herein; and

 

(3)any and all actions, suits, proceedings, claims, demands, assessments,
judgments, out-of-pocket cost and expenses including legal fees and expenses
incident to any of the foregoing or incurred in the investigating or attempting
to avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

 



-10-

 

 

8OTHER PROVISIONS

 

8.1Expenses. Each Party shall pay its own expenses in respect of the
negotiation, preparation and execution of this JVA including counsel, accounting
fees and expenses, incidental to the preparation and carrying out of this JVA
and the consummation of the transactions contemplated herein and in the
schedules and exhibits hereto.

 

8.2Full Effect. Each Party must promptly at its own cost do all things
(including executing and if necessary delivering all documents) necessary or
desirable to give full effect to this JVA.

 

8.3Assignment. A Party may not Transfer any of its rights or obligations under
this JVA without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed.

 

8.4Successors Bound. This JVA shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns.

 

8.5Amendment. This JVA may be amended or varied only by an instrument in writing
executed by all Parties.

 

8.6Entire Agreement. This JVA and the exhibits, schedules, certificates,
instruments, agreements and other documents referred to herein constitute the
entire agreement of the Parties pertaining to the subject hereof, and supersede
all prior understandings with respect to the subject matter hereof and thereof.

 

8.7Counterparts; Facsimile or Electronic Execution. This JVA may be executed in
multiple counterparts, and all counterparts so executed shall constitute one
agreement, binding on all of the Parties, notwithstanding that all the Parties
are not a signatory to the original or same counterpart. This JVA may be
executed by facsimile or electronic signature, with the original signature to be
provided promptly after facsimile or electronic transmission. The facsimile or
electronic signature shall be binding to the same extent as an original
signature, and no party shall have a defence that the facsimile or electronic
signature was not authorized.

 

8.8No Waiver. The waiver or failure of any Party to exercise in any respect any
right provided in this JVA shall not be deemed a waiver of any other right or
remedy to which the Party may be entitled. A Party's failure or delay to
exercise a power or right does not operate as a waiver of that power or right.

 

8.9Severability. If any term of this JVA is held by a court of competent
jurisdiction to be invalid or unenforceable, then this JVA, including all of the
remaining terms, will remain in full force and effect as if such invalid or
unenforceable term had never been included.

 

8.10Third Parties. Nothing in this JVA, whether express or implied, is
enforceable under the Contracts (Rights of Third Parties) Act, by anyone who is
not a party to this JVA.

 

9NOTICES

 

All notices, requests, consents and other communications hereunder ("Notice")
has no legal effect unless it is in writing and shall be deemed to have been
given if personally delivered or mailed, first class, registered or certified
mail, postage prepaid, as follows:

 



-11-

 

 

9.1In addition to any other method of service provided by law, the Notice may
be:

 

(1)sent by prepaid ordinary post to the address for service of the addressee, if
the Notice is sent in the same country as where the addressee is situated;

 

(2)sent by prepaid airmail to the address for service of the addressee, if the
Notice is sent from a different country to the country where the addressee is
situated;

 

(3)sent by facsimile to the facsimile number of the addressee;

 

(4)sent by email to the email address of the addressee; or

 

(5)delivered at the address for service of the addressee.

 

9.2A Notice signed by a Party or by an officer or employee of that Party stating
the date on which that Notice was sent or delivered under clause 9.I is prima
facie evidence of the date on which that Notice was sent or delivered.

 

9.3If the Notice is sent or delivered in a manner provided by clause 9.1, it
must be treated as given to and received by the Party to which it is addressed:

 

(1)if sent by post from the same country as where the addressee is situated, on
the 2nd Business Day (at the address to which it is posted) after posting;

 

(2)if sent by post to an addressee situated in a different country to the Party
posting the Notice, on the 5th Business Day (at the address to which it is
posted) after posting;

 

(3)if sent by facsimile or email before 5pm on a Business Day at the place of
receipt, on the day it is sent and otherwise on the next Business Day at the
place of receipt; or

 

(4)if otherwise delivered before 5pm on a Business Day at the place of delivery,
upon delivery, and otherwise on the next Business Day at the place of delivery.

 

9.4Despite clause 9.3(3):

 

(1)a facsimile is not treated as given or received unless at the end of the
transmission the sender's facsimile machine issues a report confirming the
transmission of the number of pages in the Notice;

 

(2)an email message is not treated as given or received if the sender's computer
reports that the message has not been delivered; and

 

(3)a facsimile or email message is not treated as given or received if it is not
received in full and in legible form and the addressee notifies the sender of
that fact within 3 hours after the transmission ends or by 12 noon on the
Business Day on which it would otherwise be treated as given and received,
whichever is later.

 

9.5If a Notice is served by a method which is provided by law but is not
provided by clause 9.1, and the service takes place after 5pm on a Business Day,
or on a day which is not a Business Day, it must be treated as taking place on
the next Business Day.

 



-12-

 

 

9.6A Notice sent or delivered in a manner provided by clause 9.1 must be treated
as validly given to and received by the Party to which it is addressed even if:

 

(1)the addressee has been liquidated or deregistered or is absent from the place
at which the Notice is delivered or to which it is sent;

 

(2)the Notice is returned unclaimed; or

 

(3)in the case of a Notice sent by email, the email message is not delivered or
opened (unless the sender's computer reports that it has not been delivered).

 

9.7Any Notice to be sent under this JVA, including for service of process, is to
be sent as follows:

 



(1)If to GEEC USA:

 

Name: Good Earth Energy Conservation, Inc Attention: John Maguire Address : 6398
Wrens Nest Cove   Springdale   Arkansas 72762   United States Facsimile no: N/A
Email address: johnmagl@cox.net

 

and

 

Attention: James Emmons Address : 7513 Pebble Drive   Fort Worth   Texas 76118  
United States Facsimile no: +1 (830) 336-2883 Email address:
james.emmons@goodearthec.com

 

(2)If to Carens:

 



Name: Carens Pte Ltd Attention: Ahmad Iqbal Saddique Address : 63 Robinson Road
  #03-16 Afro-Asia Building   Singapore 068894 Facsimile no: +65 6467 9720 Email
address: saddique@midwesternoil.com



 

(3)If to GEEC Asia:

 

Name: Good Earth Energy Conservation, Inc Attention: John Maguire Address : 6398
Wrens Nest Cove   Springdale   Arkansas 72762   United States Facsimile no: N/A
Email address: johnmag1@cox.net

 



-13-

 

 

and

 

Attention: James Emmons Address : 7513 Pebble Drive   Fort Worth   Texas 76118  
United States Facsimile no: +I (830) 336-2883 Email address:
james.emmons@goodearthec.com and

 

Name: Carens Pte Ltd Attention: Ahmad Iqbal Saddique Address : 63 Robinson Road
  #03-16 Afro-Asia Building   Singapore 068894 Facsimile no: +65 6467 9720 Email
address: saddique@midwesternoil.com

 

(4)A party may change its address, facsimile number or email address by giving
Notice of that change to each other Party.



 

(5)If the Party to which a Notice is intended to be given consists of more than
one person then the Notice must be treated as given to that Party if given to
any of those persons.

 

10GOVERNING LAW AND JURISDICTION

 

10.1This JVA and any dispute or claim arising out of or in connection with it or
its subject matter shall be governed by, construed and take effect in all
respects in accordance with Singapore law, without reference to the conflict of
laws provisions thereof.

 

10.2The courts of Singapore shall have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this JVA. The Parties agree that
the courts of Singapore are the most appropriate and convenient courts to settle
any dispute and accordingly no Party will argue to the contrary and waives any
objections on the grounds of venue or forum non-conveniens or any similar
grounds.

 

10.3Without prejudice to any other mode of service allowed under the relevant
law, GEEC USA appoint Good Earth Energy Conservation (Asia) Pte Ltd Registration
No 201111808E as its agent for service of process in relation to any proceedings
before the Singapore courts in connection with this JVA and GEEC Asia accepts
such appointment.

 

 

 

Signatures on following page.

-14-

 

IN WITNESS WHEREOF, the Parties hereto have caused this JVA to be signed by
their duly authorized officers as of the day above written.

 

Good Earth Energy Conservation, Inc

 

 

By: /s/ John Maguire     John Maguire   Title: Director/Company Secretary  

 

 

 

The common seal of Carens Pte Ltd

Registration No 201108155K was affixed

in accordance with its constitution in the

presence of:

 

 

By: /s/ Ahmad Iqbal Saddique     Ahmad Iqbal Saddique         Title: Director  

 

 

 

The common seal of Good Earth Energy

Conservation (Asia) Pte Ltd Registration

No 201111808E was affixed in accordance

with its constitution in the presence of:

 

 

By: /s/ Ahmad Iqbal Saddique   By: /s/ James M. Hawes     Ahmad Iqbal Saddique  
  James M. Hawes               Title: Director/Company Secretary   Title:
Director  

 

 

 



-15-

